Citation Nr: 0020038
Decision Date: 07/31/00	Archive Date: 09/08/00

DOCKET NO. 97-01 045               DATE JUL 31, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for bursitis of the right leg.

3. Entitlement to service connection for a scar on the left
forearm.

4. Entitlement to a disability rating in excess of 10 percent for
patellofemoral pain syndrome of the right knee.

5. Entitlement to a compensable disability rating for the residuals
of a stress fracture of the right tibia.

REPRESENTATION

Appellant represented by: AMVETS

ATTORNEY FOR THE BOARD 

N. W. Fabian, Counsel 

INTRODUCTION

The veteran had active duty from June 1993 to June 1996. These
matters come to the Board of Veterans' Appeals (Board) from a July
1996 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO). In that rating decision the RO found that the
claims of entitlement to service connection for a left knee
disorder, bursitis of the right leg, and a scar on the left forearm
were not well grounded. The RO also granted service connection for
patellofemoral pain syndrome of the right knee, rated as 10 percent
disabling, and the residuals of a stress fracture of the right
tibia, rated as non-compensable. The veteran perfected an appeal of
the denials of service connection and the assigned ratings.

FINDINGS OF FACT

1. The claim of entitlement to service connection for a left knee
disorder is not supported by competent medical evidence showing
that chondromalacia patella, which was diagnosed in June 1998, is
related to an in-service disease or injury.

2. The claim of entitlement to service connection for bursitis of
the right leg is not supported by competent medical evidence
showing that the veteran has bursitis in the right leg that is
related to an in-service disease or injury.

3. There is no competent evidence that the veteran currently has a
left forearm scar as a compensable condition.

4. Patellofemoral pain syndrome of the right knee is manifested by
crepitance and complaints of pain with prolonged use. 

_ 2 - 

5. The stress fracture of the right tibia that occurred during
service resolved without residuals, and is asymptomatic.

CONCLUSIONS OF LAW

1. The claims of entitlement to service connection for a left knee
disorder and bursitis of the right leg are not well grounded. 38
U.S.C.A. 5107 (West 1991).

2. The claims of entitlement to service connection for a scar of
the left forearm is not well grounded. 38 U.S.C.A. 5107 (West
1991).

3. The criteria for a disability rating in excess of 10 percent for
patellofemoral pain syndrome of the right knee are not met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.40, 4.45, 4.71a,
Diagnostic Code 5257 (1999).

4. The criteria for a compensable disability rating for the
residuals of a stress fracture of the right tibia are not met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.40, 4.71a,
Diagnostic Code 5262 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The service medical records show that on entrance on active duty in
April 1993, examination revealed no abnormalities in the lower
extremities and no identifying body marks, including scars. In
October 1994 the veteran complained of right knee pain of two weeks
in duration, which was initially assessed as pes anserine bursitis.
After further examination and diagnostic testing, the right knee
pain was diagnosed as a stress fracture of the proximal right tibia
and tendonitis. His symptoms were

- 3 -

treated with immobilization and pain medication, and he was given
limited duty from February to August 1995. The treating physician
determined that the tendonitis was resolved in December 1994, and
that the stress fracture was resolved in May 1995.

In April 1995 the veteran complained of pain in the right knee that
differed from the pain he experienced with the stress fracture. He
reported having incurred an injury to the right knee in 1988, and
having occasional pain with extensive use after entering service.
At that time his knee complaints were assessed as patella
tendonitis, and he was instructed to perform strengthening
exercises. He continued to receive treatment for the right knee
pain, including medication, physical therapy, and limited duty,
through March 1996, at which time the treating physicians
recommended that he be administratively discharged. In September
1995 the diagnosis was revised to patellofemoral pain syndrome.
Examinations beginning in October 1995 revealed pain with patella
compression, patellofemoral crepitance, and some muscle wasting,
but no other abnormality. The veteran reported that the pain was
relieved with rest, but that it recurred after running or jogging.
X-ray studies of the knee were normal.

In April 1996 the veteran reported having pain in the left knee
that was similar to the pain in the right knee, but no examination
was performed and no disorder was diagnosed. In conjunction with
his June 1996 separation examination he reported having pain in
both knees, right greater than left. Examination revealed a three
centimeter scar on the anterior aspect of the left forearm, which
resulted from a laceration, and patellofemoral pain syndrome in the
right knee. The examiner did not report any abnormalities in the
left knee.

In his June 1996 claim the veteran reported having cut his left arm
on barbed wire during service, resulting in the scar.

During a June 1998 VA medical examination the veteran reported
having incurred a fracture of the right ankle and right foot, which
required open reduction and internal fixation, following his
separation from service. He complained of pain and stiffness

- 4 - 

in the right knee, but denied having any problems with the left
knee. Examination showed a barely visible 2.5-centimeter by 2.0-
centimeter scar on the volar surface of the left antecubital fossa,
which did not result in any functional limitation or disfigurement.
The examiner did not report any findings applicable to the lower
extremities, and deferred to the orthopedic examination in
assessing patellofemoral pain syndrome of the right and left knees,
a stress fracture of the right tibia, and bursitis of the right
leg. Although the examiner referred to color photographs in
assessing the left forearm scar, no photographs were provided.

In conjunction with the June 1998 VA orthopedic examination the
veteran complained of bilateral anterior knee pain, and he reported
that the onset of the bilateral knee pain occurred in 1995. He
reported having pain and stiffness with prolonged standing or
sitting, which he alleviated by moving the knees. He denied
experiencing any locking, giving way, or medial joint line
tenderness. He again reported having fractured the right leg in
April 1997, but denied that the right leg caused any problems.

Examination of the bilateral knees showed range of motion from zero
to 130 degrees; no anterior or posterior drawer, pivot, or
McMurray's sign; no medial joint line tenderness; no effusion; and
no tenderness to palpation. He did have crepitation of the
patellofemoral joint. X-ray studies of both knees revealed no
abnormalities, and an X-ray study of the right tibia showed an open
reduction and internal fixation plate over the distal tibia, with
a well healed fracture. The examiner provided diagnoses of
chondromalacia patellae of the bilateral knees, mildly symptomatic,
and status post right tibia fracture, asymptomatic. The examiner
stated that the veteran had no symptoms of bursitis since his
separation. from service.

During a December 1999 VA orthopedic examination the veteran denied
taking any medication on a regular basis, or using any braces,
crutches, or canes. He denied having any symptoms resulting from
the in-service tibia stress fracture, and stated that the
patellofemoral pain syndrome in his left knee had resolved. He
reported

- 5 -

having an ache in the right knee with prolonged sitting, but denied
any locking, catching, giving way, or swelling in either knee.

On examination he walked with a normal gait, and the right knee had
full range of motion with no evidence of instability. There was
mild tenderness along the lateral border of the patellofemoral
joint and some mild lateral tilt to the patella. The examiner found
no signs of a meniscus injury and no effusion. He stated that the
examination of the left knee and X-ray studies of both knees were
unremarkable. He found no tenderness to palpation on the site of
the tibia stress fracture. The examiner provided diagnoses of
patellofemoral syndrome, by history, bilateral knees, minimally
symptomatic; and a history of a stress fracture of the right tibia,
resolved.

II. Service Connection

The threshold question that must be resolved with regard to the
claims is whether the veteran has presented evidence that the
claims are well grounded. 38 U.S.C.A. 5107(a); Epps v. Brown, 9
Vet. App. 341 (1996), affd, 126 F.3d 1464 (Fed. Cir. 1997), cert.
denied, 118 S.Ct. 2348 (1998). A well grounded claim is a plausible
claim, meaning a claim that appears to be meritorious on its own or
capable of substantiation. Epps, 126 F.3d at 1468. An allegation of
a disorder that is service connected is not sufficient; the veteran
must submit evidence in support of the claim that would "justify a
belief by a fair and impartial individual that the claim is
plausible." Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). The
quality and quantity of the evidence required to meet this
statutory burden depends upon the issue presented by the claim.
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well grounded,
there must be a medical diagnosis of a current disability, medical
or lay evidence of the incurrence of a disease or injury in
service, and medical evidence of a nexus between the in- service
disease or injury and the current disability. Caluza v. Brown, 7
Vet. App,, 498, 506 (1995), affd per curiam, 78 F.3d 604 (Fed. Cir.
1996) (table). Alternatively, the second and third elements can be
satisfied by evidence showing

6 - 

that a disorder was noted during service or any applicable
presumptive period, evidence of post-service continuity of
symptomatology, and medical or, in some circumstances, lay evidence
of a nexus between the present disability and the post-service
symptomatology. In addition, if the claim for service connection
pertains to a disease rather than the residuals of an injury, a
well-grounded claim can be established by evidence showing a
chronic disease in service or during any applicable presumptive
period and present disability from that disease. See Savage v.
Gober, 10 Vet. App. 488, 495-497 (1997); 38 C.F.R. 3.303(b).

A lay person is not competent to make a medical diagnosis or to
relate a medical disorder to a specific cause. Therefore, if the
determinant issue is one of medical etiology or a medical
diagnosis, competent medical evidence is generally required to make
the claim well grounded. See Grottveit, 5 Vet. App. at 93. A lay
person is, however, competent to provide evidence of an observable
condition during and following service. Savage, 10 Vet. App. at
496. If the claimed disability relates to an observable disorder,
lay evidence may be sufficient to show the incurrence of a disease
or injury in service and continuity of the disorder following
service. Medical evidence is required, however, to show a
relationship between the current medical diagnosis and the
continuing symptomatology. See Clyburn v. West, 12 Vet. App. 296
(1999). In determining whether the claim is well grounded, the
evidence is presumed to be true unless inherently incredible or
beyond the competence of the person making the assertion. See
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).

A. Left Knee Disorder

The VA orthopedic examiner in June 1998 provided a diagnosis of
chondromalacia patella of the left knee. Although the examiner in
December 1999 found no evidence of a left knee disorder, for the
purpose of determining whether the claim for service connection is
well grounded, only the evidence that supports the claim can be
considered. Hickson, 11 Vet. App. at 374. The Board finds,
therefore, that the first Caluza element has been satisfied, in
that there is medical evidence of a current diagnosis of
disability. Caluza, 7 Vet. App. at 506.

- 7 -

Although the service medical records are negative for any clinical
signs or diagnosis of a left knee injury or disease, the veteran
has provided lay evidence of having had left knee pain while in
service. As a lay person, the veteran is competent to provide
evidence of the symptoms that he has experienced. Savage, 10 Vet.
App. at 496. The Board finds, therefore, that the first Caluza
element is also satisfied because there is evidence of the
incurrence of a disease or injury in service. See Hodges v. West,
13 Vet. App. 287 (2000) (the in-service complaints need not be
diagnosed as the same disorder occurring after service).

The veteran has not, however, provided any competent evidence
showing that the chondromalacia patella, which was diagnosed two
years following his separation from service, is related to the in-
service left knee pain. Caluza, 7 Vet. App. at 506. The veteran's
assertion that the disorder diagnosed in June 1998 had its onset
during service is not probative because the veteran is not
competent to provide evidence of the etiology of a medical
disorder. Hodges, 13 Vet. App. at 287. In the absence of medical
evidence of a nexus between the disorder that was diagnosed in June
19918 and an in-service disease or injury, the Board has determined
that the claim of entitlement to service connection for a left knee
disorder is not well grounded. See Voerth v. West, 13 Vet. App. 118
(1999) (a veteran who has been diagnosed with a chronic condition
must still provide medical evidence of a nexus between the current
diagnosis and the claimed continuous symptomatology).

If the veteran fails to submit evidence showing that his claim is
well grounded, VA is under no duty to assist him in any further
development of the claim. See Morton v. West, 12 Vet. App. 477
(1999), en banc denied July 28, 1999. VA may, however, dependent on
the facts of the case, have a duty to notify him of the evidence
needed to support his claim. 38 U.S.C.A. 5103; see also Robinette
v. Brown, 8 Vet. App. 69, 79 (1995). The veteran has not indicated
the existence of any evidence that, if obtained, would make his
claim well grounded. VA has no further obligation, therefore, to
notify him of the evidence needed to support his claim. See
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

- 8 -

B. Bursitis of the Right Leg

Although the service medical records indicate that the veteran's
complaints of right leg pain were initially diagnosed as bursitis
in October 1994, that diagnosis was later revised to a tibia stress
fracture. The VA examiner in June 1998 found that the veteran had
no symptoms of bursitis since his separation from service, and none
of the medical evidence indicates that the veteran currently has
bursitis in the right leg. The Board finds, therefore, that the
first Caluza element has not been satisfied, in that the veteran
has not presented competent medical evidence of a current diagnosis
of disability. Caluza, 7 Vet. App. at 506. The veteran is not
entitled to service connection simply because he had a disease or
injury in service; in the absence of proof of a present disability
resulting from that disease or injury, the claim for service
connection is not well grounded. Brammer v. Derwinski, 3 Vet. App.
223 (1992). For that reason the Board has determined that the claim
of entitlement to service connection for bursitis of the right leg
is not well grounded.

C. Left Forearm Scar

The veteran has also presented lay evidence of having cut his left
forearm on barbed wire while in service, resulting in a car. As a
lay person the veteran is competent to provide evidence that he
lacerated his arm in service, and is arguably competent to relate
that the scar resulted from the laceration, because that evidence
pertains to observable events. Clyburn, 12 Vet. App. at 296.
However, the veteran has provided no evidence of a current
disability. The examiner in June 1998 found that the veteran
currently has a scar on the left forearm, and the scar was noted
during his separation examination in June 1996. However, a scar is
not a compensable condition unless the veteran experiences
complications from the scar. Chelte v. Brown, 10 Vet. App. 268,
271-2 (1997) (referring to 38 C.F.R. 4.48, 4.118).

The veteran has offered no evidence that he experiences
complications from the scar, and the VA examiner reported no such
complications. Therefore, the Board must conclude that there is no
competent evidence of current disability, and that the claim is not
well grounded. Accordingly, this claim must be denied.

9 -

III. Disability Evaluations

The Board finds that the veteran's appeal of the assigned ratings
is well grounded within the meaning of the statutes and judicial
construction and that VA has a duty, therefore, to assist him in
the development of the facts pertinent to the appeal. 38 U.S.C.A.
5107(a); see also Shipwash v. Brown, 8 Vet. App. 218 (1995). The
relevant evidence consists of the veteran's service medical records
and the reports of the VA examinations in June 1998 and December
1999. The Board concludes that all relevant data has been obtained
for determining the merits of the veteran's appeal and that VA has
fulfilled its obligation to assist him in the development of the
facts of his case.

Disability ratings are based on the average impairment of earning
capacity resulting from disability. The percentage ratings for each
diagnostic code, as set forth in the VA's Schedule for Rating
Disabilities, codified in 38 C.F.R. Part 4, represent the average
impairment of earning capacity resulting from disability.
Generally, the degrees of disability specified are considered
adequate to compensate for a loss of working time proportionate to
the severity of the disability. 38 U.S.C.A. 1155; 38 C.F.R. 4.1. If
the minimum schedular evaluation requires residuals and the
schedule does not provide a no-percent evaluation, a no-percent
evaluation is assigned when the required residuals are not shown.
38 C.F.R. 4.31.

Disability of the musculoskeletal system is primarily the
inability, due to damage or inflammation in parts of the system, to
perform normal working movements of the body with normal excursion,
strength, speed, coordination and endurance. The functional loss
may be due to absence of part or all of the necessary bones, joints
and muscles, or associated structures, or to deformity, adhesions,
defective innervation, or other pathology, or may be due to pain,
supported by adequate pathology and evidenced by visible behavior
of the claimant undertaking the motion. Weakness is as important as
limitation of motion, and a part which becomes painful on use must
be regarded as seriously disabled. See DeLuca v. Brown, 8 Vet. App.
202 (1995); 38 C.F.R. 4.40.

- 10-

The factors of disability effecting joints are reduction of normal
excursion of movements in different planes, including less movement
than normal, more movement than normal, weakened movement, excess
fatigability, incoordination, pain on movement, swelling,
deformity, or atrophy of disuse. 38 C.F.R. 4.45.

The veteran has appealed the disability ratings initially assigned
with the grants of service connection in July 1996. Because he has
appealed the initial ratings, the Board must consider the
applicability of staged ratings covering the time period in which
his claim and appeal have been pending. Fenderson v. West, 12 Vet.
App. 119 (1999).

The evaluation of the level of disability is to be based on review
of the entire evidence of record and the application of all
pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589
(1991). Once the evidence is assembled, the Secretary is
responsible for determining whether the preponderance of the
evidence is against the claim. If so, the claim is denied; if the
evidence is in support of the claim or is in equal balance, the
claim is allowed. See Gilbert v. Derwinski, 1 Vet. App. 49, 55
(1990).

A. Patellofemoral Pain Syndrome of the Right Knee

The RO has evaluated the veteran's right knee disability by analogy
under the provisions of Diagnostic Code 5257, which provide for a
10 percent evaluation for other impairments of a knee manifested by
slight recurrent subluxation or instability, a 20 percent rating
for moderate subluxation or instability, and a 30 percent rating
for severe subluxation or instability. 38 C.F.R. 4.71a.

The right knee disability is manifested by complaints of pain with
prolonged use and crepitation. Entitlement to a disability rating
in excess of 10 percent requires evidence showing that the right
knee disability is moderate. The examiner in June 1998 described
the right knee disability as mild, and the examiner in December
1999 found that the disorder was minimally symptomatic. There is no
evidence of

record indicating that the disability is more than mild. Examiners
have not founder any instability or subluxation, and the veteran
has reported no such symptomatology. The Board finds, therefore,
that the criteria for a disability rating in excess of 10 percent
have not been met at any time since the veteran's separation from
service. Fenderson, 12 Vet. App. at 119.

The evaluation of a musculoskeletal disability based on limitation
of motion requires consideration of all of the functional
limitations imposed by the disorder, including pain, weakness,
limitation of motion, and lack of strength, speed, coordination or
endurance. See Spurgeon v. Brown, 10 Vet. App. 194 (1997).
Diagnostic Code 5257 is not based on limitation of motion. Johnson
v. Brown, 9 Vet. App. 7 (1996).

In VAOPGCPREC 23-97 VA's general counsel held that a claimant who
has arthritis and instability of the knee may be rated separately
under diagnostic Codes 5003 and 5257. The general counsel
subsequently clarified that for a knee disability rated under DC
5257 to warrant a separate rating for arthritis based on X-ray
findings and limitation of motion, limitation of motion under DC
5260 or DC 5261 need not be compensable but must at least meet the
criteria for a zero-percent rating. A separate rating for arthritis
could also be based on X-ray findings and painful motion under 38
C.F.R. 4.59. VAOPGCPREC 9-98 (1998).

In the instant case, the veteran is not entitled to a separate
evaluation because X-ray examinations have been normal and he has
not been found to have any limitation of motion or functional
limitation at any time since service. 38 C.F.R. 4.40, 4.45 (1999).

The Board has determined, therefore, that the preponderance of the
evidence is against the appeal to establish entitlement to a
disability rating in excess of 10 percent for patellofemoral pain
syndrome of the right knee.

- 12 -

B. The Residuals of a Stress Fracture of the Right Tibia

Diagnostic Code 5262 for impairment of the fibula and tibia
provides a 10 percent evaluation where there is malunion resulting
in slight knee or ankle disability and a 20 percent evaluation with
moderate knee or ankle disability. A maximum 30 percent evaluation
applies if the veteran has marked knee or ankle disability. 38
C.F.R. 4.71a.

The evidence shows that although the veteran incurred a stress
fracture of the right tibia while in service, the fracture was
resolved within six months of its incurrence with no evidence of
malunion. No resulting disability was found during the examination
on separation from service, the examiner in June 1998 found that
the in-service fracture site was asymptomatic, and the examiner in
December 1999 determined that the stress fracture was resolved.
There is no evidence of record to the contrary, and the veteran has
made no specific assertions regarding the disability resulting from
the stress fracture.

The minimum 10 percent rating under Diagnostic Code 5262 requires
evidence of malunion of the tibia, with at least slight knee or
ankle disability. The evidence shows that the tibia stress fracture
has not resulted in any disability. The Board finds, therefore,
that the residuals required for the 10 percent rating have not been
shown since the veteran's separation from service, and that a
compensable disability rating is not warranted. Fenderson, 12 Vet.
App. at 119; 38 C.F.R. 4.31.

ORDER

The claims of entitlement to service connection for a left knee
disorder and bursitis of the right leg are denied.

Service connection for a scar on the left forearm is denied.

- 13 - 

The appeal to establish entitlement to a disability rating in
excess of 10 percent for patellofemoral pain syndrome of the right
knee is denied.

The appeal to establish entitlement to a compensable disability
rating for the residuals of a stress fracture of the right tibia is
denied.

Mark D. Hindin 
Member, Board of Veterans' Appeals

14 -


